OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                   AUSTIN




                                          ortb6oeado-
                                      tit6a    6h6tud.
Eonarable p%. Y. K'ieke, T'age B



G~ss1onsrs*     Court ant6red a5 or&r r680indW    tb6lr farmer
Mder &FQhrtng the reS?dt Uf the 616OtfO5.    TtdS 800ond ilraer
was eutured  ti a t6r0 subseqwnt to tba tern 15 WhiOh tb Or86X'
hdboenentsred     Qaolarlm the road6 of the el~otloa, aridthe
seostd order ruoitud Get tho Co6ml6&m6rs*    cour6 in ik xix86
,grUer had UZTJnWU61y dealered tb   nrult of 6b o ll*etion aa
that
       ._   the   C0MiflslOBufs*
                        -_ -- t+rt . _now-~
                                          dealro8
                                            _     to ~8d.ibd
                                                     __                   it8
                                                                          ~-    r0~r
*0010n. ~J'56rearterWW Dlstrlot awg6      gnntud     A.8 rot%oa to
d%riUS tb. OORteSt OA the grOUBd that     th0  ~t&iOll fti6d 60
sll6g6 tbe 665pletlen of tb6 l16etlon a55 that       8lw Distrlot
amlrt VI08 dthout jurlsdlotioB. Afhrtb         Dl8tr~tOaIx'tdls-
almad .8’s oatsuet the County Jud     o r 4 6r da mw lb6tLoa      6a
hls 6ns rrotlon.                sea m&
                            -th is   le
                                  r oti6aI)$b6mmhomly
lluo t64 . T h eB a udo fTr tlst66asi&no th a ve
                                               u& ypa rtl.5 or& r*
the lleotion or 66nv6sshg    th6 n-&t   oi thk 66666d lhotlon.
The Cmmlsdo5ers*     Dourtaravesseil the ro8ultot tba aooo6
ele8tlon a5d lssuad a oertlilo*ts or 6l6otion                   to   8, who took
6hs oath of ofriee uid Tibd
Coutitq Buporfateadent.

          ThS qUOStiOB   *lob              you ask 18 tdmthur A or B %S th6
augalay 016Otud truste6.

          oiu anauur            to   par   question is Q&At A lstlmle@ly
6l66tad eussoe.

          We assat from your st866meatof taut8 that the Xirst
els6tlo5, at which d ~68 sloakd, was properly hslL  This
Dsper6Runt hue already consl4rrd ths qlwtion at uhotlnr tho
BwrU of Trustues or tbu tWmlssicm6ra~  Qour6 should eanwma
retamui 3.na5 eleetlon for a ~trurtra    fn 0-n    sohool clbtrlots
4t5a *6tb6r #n mar& 6rTmast&68o*tbs          aan6%sslon6rs' c6iu-t
should lams tke ooastesion to the      trustae elmetea. fn opinion
Ho. 0465, writtsn  by Iheorable 016m I?, IsriB, ASsbtsn6
Attoraey Wnurd,   to Honarablo C D. RaILI &maat]r rttarner,
Rofugio. Teras, dated AprU m, 1939, it w6a kida 6hat nrtlolo e74t
u? 6bo Ruvtred Clttl St.atu6e8,  as tindub    in lOb?, supmrs6ded
Artfale 87466, so far as 0-n        soWol bls6rtsta er6 ooaooraefl,
*ad t&t %b.e ?aard or Truo6mes oi" 6hs OomuBn s6~ldistrlot1s
t&      pupor authority         to utuzvtum tlawr6tyrae    awl       Quelare tb6
result ox an e1ootton for a trustee or ale oolmotl m&e31 dlstriet
sJl4 to tssue the aomaie&on   to thr Erus6e6 oleot68.   For your OeB-
tealsnab, we are enoloalryy Rar6ulLb a oopy of tht8 0 L&6&      The
IBum of Trustsss of t&e QOD~~OB eohoc+l 4% striat, bar % g 6a5~8ssdi
the mtuzws amd deolar6d tbe result mi oh6 firete10et16n;anb
bating issued a ouomisshn 6o A, A 1s t&6 regal&.$ alooted tmast66,
\mtl.l ,trhoaetioa of tbe Bard of Tmstoes   M thu umiwn s6hool
di6tfiot          is   set asida by a aoqrt6eat    6uthorltfr
          The Coma.le6loarre* Court had no eotlvrltf 80 eunasa
the yuturn8 or deolnra ths result of the elaotlon, ~011 &id it
hove wthority to ltmue a aertifisete   of oleetton.  All or the
auta 0r the Cmissloners*   court ln tt.lseonneotloa uem tbure-
fore  rotd.   m    aot or ths cuunty Jutlcp In anlerlng l spoalal
ele,otlon was alao without statutory authority, and ths lleotlss
ubfab was b618 undar tube ordur or t&s county Juuge was 02 am
tome rm4 *treat. The rusalt at the mid oleotloa soul8 Bf
uwrse hate no effect upon ths rigbt,Of A to hOId ths Otiiss
6r sabool trimtee.     Capua   Stubbs 1. Yourmaml, aA%! 9. 1D. 6SSi
(writ of    efrar ditiswd).
                       tbe proeuoUlJag8 La Wbe 018trht
                Of uooree                                COwt   W
SRt   ~&I4106        r%@t t0 hold tb aftice Of s&&W&
                    A’S                                   tlW8t68,
si*e    the wait 'la the Mstrist ct0a-twas dlwlssed.

                                    Yory trtt1yyaars
                                ATFW?EZ   -o?TB%aB